Name: 2009/7/EC: Commission Decision of 18Ã December 2008 on a financial contribution from the Community for 2008 towards expenditure incurred by Greece, Spain and Italy for the purchase and modernisation of vessels and aircraft used for inspection and surveillance of fishing activities (notified under document number C(2008) 8431)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  fisheries;  European construction;  mechanical engineering
 Date Published: 2009-01-08

 8.1.2009 EN Official Journal of the European Union L 4/19 COMMISSION DECISION of 18 December 2008 on a financial contribution from the Community for 2008 towards expenditure incurred by Greece, Spain and Italy for the purchase and modernisation of vessels and aircraft used for inspection and surveillance of fishing activities (notified under document number C(2008) 8431) (Only the Spanish, Greek and Italian texts are authentic) (2009/7/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 861/2006 of 22 May 2006 establishing Community financial measures for the implementation of the common fisheries policy and in the area of the Law of the Sea (1), and in particular Article 21 thereof, Whereas: (1) Member States have notified to the Commission their annual fisheries control programme for 2008 together with the applications for a Community financial contribution towards the expenditure to be incurred in carrying out the projects contained in such programme. (2) Applications concerning measures in the area of control and enforcement listed in Article 8(a) of Regulation (EC) No 861/2006 may qualify for Community funding. (3) Applications for Community funding are to comply with the rules set out in Commission Regulation (EC) No 391/2007 of 11 April 2007 laying down detailed rules for the implementation of Council Regulation (EC) No 861/2006 as regards the expenditure incurred by Member States in implementing the monitoring and control systems applicable to the common fisheries policy (2). (4) It is appropriate to fix the maximum amounts and the rate of the Community financial contribution within the limits set by Article 15 of Regulation (EC) No 861/2006 and to lay down the conditions under which such contribution may be granted. (5) It is appropriate to fix a deadline for the claims of reimbursement by Member States to the Commission in order to facilitate the closure of outstanding commitments. (6) The deadline for the payments in respect of which a reimbursement is claimed has to take into account the rules defined in the Regulation (EC) No 391/2007 as well as the average duration of the projects financed. (7) Commission Decision 2008/860/EC (3) on a Community financial contribution towards Member States fisheries control, inspection and surveillance programmes for 2008 was adopted on the 29 of October 2008. That Decision however did not include projects over EUR 1 000 000 relating to expenditure incurred by Greece, Spain and Italy for the purchase and modernisation of patrol vessels and aircraft used for inspection and surveillance of fishing activities. It is therefore necessary to fix the maximum amounts and the rate of the Community financial contribution and to lay down the conditions under which such contribution may be granted in relation to such projects. (8) From the applications submitted by Spain, two projects were finally postponed by that Member State. (9) Two applications from Italy should be considered ineligible according to public procurement rules. (10) The measures provided for in this Decision are in accordance with the opinion of the Committee for Fisheries and Aquaculture, HAS ADOPTED THIS DECISION: Article 1 Subject matter This Decision establishes the maximal amount of the Community financial contribution for 2008, the rate of the Community financial contribution and the conditions on which the contribution may be granted towards expenditure incurred by Greece, Spain and Italy in the framework of projects over EUR 1 000 000 for the purchase and modernisation of patrol vessels and aircraft used for inspection and surveillance of fishing activities. Article 2 Rate of contribution 1. Expenditure concerning the purchase and modernisation of vessels and aircraft used for inspection and surveillance of fishing activities shall qualify, within the limits laid down in the Annex, for a financial contribution of 50 % of the eligible expenditure incurred by Member States. 2. The financial contribution specified for each Member State in the Annex is calculated on the basis of the utilisation of the concerned vessels and aircraft for inspection and surveillance as a percentage of their total yearly activity, as declared by the Member States. Article 3 Closure of outstanding commitments 1. Member States shall ensure that all payments in respect of which a reimbursement is claimed shall be made by the Member State concerned by 30 June 2016. Payments made by a Member State after this deadline shall not be eligible for reimbursement. 2. The budgetary appropriations related to the Community financial contribution for such projects shall be decommitted at the latest by 31 December 2017. Article 4 This Decision is addressed to the Hellenic Republic, the Kingdom of Spain and the Italian Republic. Done at Brussels, 18 December 2008. For the Commission Joe BORG Member of the Commission (1) OJ L 160, 14.6.2006, p. 1. (2) OJ L 97, 12.4.2007, p. 30. (3) OJ L 303, 14.11.2008, p. 13. ANNEX Community financial contribution granted towards the purchase and modernisation of patrol vessels and aircraft used for inspection and surveillance of fishing activities Member State Expenditure planned in the national fisheries control programme (EUR) Eligible expenditure under this Decision (EUR) Community contribution (Rate of 50 %) (EUR) Greece 14 603 000 14 045 000 7 022 500 Spain 44 225 546 12 476 320 6 238 160 Italy 52 500 000 24 000 000 12 000 000 Total 111 328 546 50 521 320 25 260 660